Citation Nr: 0411987	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-20 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1953 to January 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The issue on appeal is Remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  In light of the VCAA, 
the Board finds that further evidentiary development is 
necessary in this case.

The veteran has reported that he received treatment for a 
psychiatric disorder from the following physicians:  Dr. 
Killian, Dr. Cobble, Dr. Cook, Dr. Shipley, Dr. Jones, Dr. 
Baker, Dr. Clark, Dr. Francis, and Dr. Maltman.  The evidence 
of record contains medical records from Dr. Francis and Dr. 
Maltman; however, there is no indication that there has been 
any attempt to obtain the treatment records from the other 
listed physicians.  Therefore, the RO should request 
additional information from the veteran regarding these 
records, such as the name, address and dates of treatment.  
38 C.F.R. § 3.159(c)(1) (2003).  The RO should then request 
the veteran's treatment records from these physicians.  
38 C.F.R. § 3.159(c)(2) (2003).  The veteran is advised that 
he has an obligation to cooperate fully with VA's efforts to 
obtain the medical records.  38 C.F.R. § 3.159(c)(1)(i), (ii) 
(2003).  

The RO has characterized the veteran's claim for compensation 
as entitlement to service connection for a psychiatric 
disorder to include anxiety, depressive neurosis and post-
traumatic stress disorder (PTSD).  The Board finds that the 
veteran should be scheduled for a VA examination and the 
examiner should clarify the veteran's psychiatric diagnosis, 
including whether the veteran has PTSD.  The examiner should 
also provide an opinion as to whether any such psychiatric 
disorder is etiologically related to service or any incident 
therein.  38 C.F.R. § 3.159(c)(4) (2003).  The Board finds 
that a "nexus" medical examination is necessary.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations.  

2.  The RO should contact the veteran 
and obtain from him the name and 
address of all treatment providers who 
treated the veteran since separation 
from service.  The RO should, then, 
take all necessary steps to obtain any 
treatment records specifically 
identified by the veteran, including 
those listed hereinabove.  If such 
efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.

3.  The veteran should be scheduled for 
a VA psychiatric examination for the 
purpose of clarifying his psychiatric 
diagnosis and determining the etiology 
of his psychiatric disorder.  The RO 
should forward the veteran's claims 
file to the VA examiner.  The examiner 
should review the entire claims file 
and provide an opinion as to whether it 
is at least as likely as not that any 
current psychiatric disorder is 
etiologically related to the veteran's 
service or any incident therein.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in 
a report.  If an opinion cannot be 
expressed without resort to 
speculation, the examiner should so 
indicate.

4.  Then, after ensuring that all 
requested development has been 
completed, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for a psychiatric 
disorder.  If the determination of this 
claim remains less than fully favorable 
to the veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




